Citation Nr: 1638764	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  11-21 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The issue of entitlement to service connection for tinnitus was granted in a February 2016 Board decision. A rating decision issued that same month awarded the Veteran a 10 percent disability rating for tinnitus, effective November 26, 2008. As this constitutes a complete grant of the Veteran's service connection claim, this matter is no longer before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Veteran is currently seeking entitlement to service connection for bilateral hearing loss. Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to adjudication of this claim.

Review of the claims file indicates that the Veteran underwent VA audiological examination in March 2009, and that an addendum opinion was obtained in March 2016. Both the March 2009 and March 2016 examiners offered nexus opinions regarding the Veteran's theory of direct service connection. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

However, service connection may also be granted on a secondary basis upon evidence (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310(a) (2015); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).  

Hearing loss is considered a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels or greater; when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores, using the Maryland CNC test, are less than 94 percent. 38 C.F.R. § 3.385 (2015). During the March 2009 VA examination, the Veteran's audiometric results were as follows: 

Hertz
500
1000
2000
3000
4000
Right Ear
15
5
15
30
45
Left Ear
10
10
15
35
50

The Veteran also registered speech recognition scores of 92 percent for his right ear and 96 percent for his left ear at that time. As such, the claims file contains competent evidence that the Veteran suffers from a current hearing loss disability. 

However, neither the March 2009 nor March 2016 examiner offered a nexus opinion regarding the possible causal relationship between the Veteran's service-connected tinnitus and his current bilateral hearing loss. The March 2009 examiner opined that it is as likely as not that the Veteran's tinnitus is related to his hearing loss, but offered no rationale in support of this contention. See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that an examination that provides an etiology opinion without a rationale is inadequate); see also El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (holding that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b)). Further, the March 2016 examiner failed to address the theory of secondary service connection at all.

As such, the Board finds that a remand is now warranted such that an addendum opinion may be obtained addressing the possible relationship between the Veteran's service-connected tinnitus and his current bilateral hearing loss.  

On remand, the RO should also associate ongoing pertinent VA treatment reports with the record before the Board. 38 C.F.R. § 3.159(c)(2) (2015). 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record all VA treatment records for the Veteran dated from March 2013 to the present. All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran should be so notified in writing.

2. Thereafter, request an addendum opinion from a VA audiologist. The claims file and a copy of this remand must be made available for review, and the addendum report must reflect that review of the claims file occurred.

In particular, the audiologist should offer an opinion as to whether the Veteran's bilateral hearing loss is caused or aggravated by the Veteran's service-connected tinnitus?  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility." Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

3. Thereafter, the RO should readjudicate the issue on appeal. If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the Veteran and his representative an appropriate opportunity to respond. The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).


